Title: To George Washington from Henry Lee, 13 February 1794
From: Lee, Henry
To: Washington, George


          
            sir.
            13th feby 94 Richmond [Va.].
          
          This evenings post from Norfolk has brought information of the arival of a french fleet
            in Hampton Road with much european intelliga[n]ce.
          
          My letr from Col. Newton I think proper to enclose (having not time to prepare a copy)
            that you may be possesd of the most accurate information on the subject, within. I have the honor to be with unceasing affection & perfect
            respect your ob: st
          
            Henry Lee
          
        